UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-7120



STANLEY SHANE SMITH,

                                            Plaintiff - Appellant,


          versus


FRANKLIN FREEMAN, Secretary of Correction;
LYNN PHILLIPS, Director, Division of Prisons;
GRANT M. SPICER, Western Area Administrator;
REGGIE WEISNER, Assistant Western Area Admin-
istrator; FINESSE G. COUCH, Executive Direc-
tor, Inmate Grievance Committee; PHYLLIS
ELLIOTT, Mental Health and Disabilities
Coordinator; MARCUS HUGHES, Superintendent,
Craggy Correctional Center; WADE HATLEY,
Craggy Correctional Center; MARGIE LAWLER,
Assistant Superintendent, Craggy Correctional
Center; BILL CRESON, Inmate Special Needs Case
Worker, Craggy Correctional Center; LINDA
PLESS, Inmate Special Needs Case Worker,
Craggy Correctional Center; CAROLINA VENCE,
Inmate Case Worker, Craggy Correctional Cen-
ter; JACOB MORROW, Lieutenant, Craggy Correc-
tional Center; LEWIS DAVIS, Lieutenant, Craggy
Correctional Center; MIKE BALL, Lieutenant,
Craggy Correctional Center; HARRY RHODES,
Lieutenant, Craggy Correctional Center; KEVIN
BURRESS, Sergeant, Craggy Correctional Center;
KEITH RICE, Sergeant, Craggy Correctional Cen-
ter; JOHN WILSON, Sergeant, Craggy Correction-
al Center; BILL SHOOK, Sergeant, Craggy Cor-
rectional Center; LARRY THURSTON, Correctional
Officer, Craggy Correctional Center; REGGIE
DUNSTON, Correctional Officer; GARRY HAUG,
Correctional Officer, Craggy Correctional
Center; DONALD SHEPERD, Correctional Officer,
Craggy Correctional Center,

                                           Defendants - Appellees.
Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Asheville. Graham C. Mullen, District
Judge. (CA-95-32-1-MU)


Submitted:   November 6, 1997         Decided: November 18, 1997


Before WIDENER and LUTTIG, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Stanley Shane Smith, Appellant Pro Se.    Elizabeth F. Parsons,
OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Appellant appeals the district court's failure to rule on his

motion for a preliminary injunction or temporary restraining order.

We dismiss the appeal for lack of jurisdiction, because Appellant

has not appealed an order of the district court. This court may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291
(1994), and certain interlocutory and collateral orders, 28 U.S.C.

§ 1292 (1994); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.
Loan Corp., 337 U.S. 541 (1949). Appellant has not appealed either

a final order or an appealable interlocutory or collateral order.

     We grant Appellees' motion to dismiss and dismiss the appeal

as interlocutory. We dispense with oral argument because the facts
and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                         DISMISSED




                                3